GERAW,.C. MANN'.               ,AUSTXNSI. -cl
                           .            .,




   Honorable~Ti 'M./TrimbleHon. T. M. Trimble, Page 2    o-u.43


tion to be one of "purely public charity," it must be:~oneyhose   T
property is used wholly and exclusively for charitableplrposes.
B.P.O.E. Lodge No. 151 vs. City of Houston, 44 S.W. (2d) 488;
City of Houston vs. Scottish Rite Benevolent Association, 230
S.d. 978. As stated in Santa Rosa Infirmary vs. City of San
Antonio, 259 S.b+i.
                  926, by the Commission of Appeals, Section 2
of Article 8 of the Constituion expresslymakes null and void
all exemptions attempted thereunder by the Legislature unless
authorized by the constitutional provision ,itself..:It.is not.
made mandatory that the Legislature shall extend the exemption
but the constitutional provision is only an authorization to do
so. As shown in the aoove quotation, the statute does not attempt
to extend the exemption to buildings and land belonging to an
institution where ~.thesame is used with a view to profit. This
precludes fromthe exemption the property of a corporation where
distributable earnings in the shape of dividends upon the,stock
of the corporation are to accr.ue. See Santa Rosa ,I.nf.irmaryvs.
City of San Antonio,:supra. Exemptions from taxation are uot
favored and.in order for a.perso.n'toreceive,'theoenefit.sof
such exemption~the burden,is upon him.to show that~his.property
clearly cometswith,inthe same. B;:.Pi 'O?'E.Lodge ,No..l51 vs.
City ofHouston, supra.;.Santa Rosa Infirmary vs. City of San
Antonio; 'supra. Under the facts submitted to us, the property
of the Sarah B. Milroy Hospital is not exempt from the payment of
the school taxes.
                                       Yo&   ye+y truly
                                  ATTORNEY GENBRAL OF-TEXAS


                                  BY
                                             GlennR. Lewis
                                             Assistant
GRL:N
APPROVEU &JL:31,~1939;
   W..F.MOORE‘
FIRST ASSISTANT
ATTORNEY GENERAL-